Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140147 (62) (63)                                                                                     Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 140147
                                                                    COA: 274148
                                                                    St. Clair CC: 03-000881-FH
  JAMES EUGENE GRISSOM,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to compel production of transcript, expand record on appeal, and for remand
  is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2011                     _________________________________________
         h0928                                                                 Clerk